Citation Nr: 0328580	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-04 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California



THE ISSUE

Whether the character of the appellant's service is a bar to 
VA benefits.  



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The record shows the appellant had service with the U.S. 
Marine Corps from December 1979 to September 1983.  He was 
administratively discharged under conditions other than 
honorable (undesirable).  There is no record of a punitive 
sentence by a court-martial (dishonorable discharge or bad 
conduct discharge.)  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 administrative decision by the RO, which 
determined the appellant was discharged under the offense of 
willful and persistent misconduct-thereby barring him from 
receiving VA benefits.  The Board remanded the case to the RO 
in March 2003 for consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA has been codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156 (a), 3.159 and 3.326(a) (2003).


REMAND

With certain exceptions, willful and persistent misconduct is 
a regulatory bar to VA benefits under 38 C.F.R. § 3.12(d).  
This includes a discharge under other than honorable 
conditions.  But a discharge because of a minor offense will 
not, however, be considered willful and persistent misconduct 
if service was otherwise honest, faithful and meritorious.  
38 C.F.R. § 3.12(d)(4).

The veteran contends that he did not display willful and 
persistent misconduct while on active duty in the military 
but, instead, received 2 meritorious masts in March 1982 and 
November 1982 and a letter of appreciation in March 1983.   
But despite that, in his mind his superiors were prejudiced 
against him, so that is why he was administratively 
eliminated.  

The veteran carries a current diagnosis of paranoid 
schizophrenia, a condition that he alleges he incurred in 
service.  Insanity is a defense to either statutory or 
regulatory bars.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  

In this context, an insane person is one who, while not 
mentally defective or constitutionally psychopathic (except 
when a psychosis has been engrafted upon such basic 
condition) exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  
38 C.F.R. § 3.354.  

The appellant reportedly requested a hearing in his defense 
before his administrative elimination resulting in his other 
than honorable discharge from service for willful and 
persistent misconduct.  But the transcript of that 
proceeding, if in fact held, is not currently of record.  
Also not currently on file are his service medical and 
personnel records, including his DD Form 214.

If an applicant for VA benefits does not submit evidence of 
his military service, or the evidence submitted is 
insufficient, VA must request verification of service from 
the service department.  38 C.F.R. § 3.203(c); see also 
Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (VA will request 
verification of service from service department if such 
[authenticated] evidence not submitted by veteran) (italics 
added) (overruled on other grounds); see also 38 U.S.C.A. 
§ 5100 (West 2002) (the term "claimant" means any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary).

The appellant was discharged on the general basis of 
misconduct, and on the specific basis of drug abuse.  
Although he was given 4 non-judicial punishments, and 2 of 
those were drug related, it is unclear from the limited 
information available whether those all stem from separate 
incidents (i.e., persistent misconduct), or whether they stem 
from multiple charges arising out of the same incident or 
incidents (e.g., charges of drug use or possession, and a 
paraphernalia charge arising out of the same incident.)  
Compare and contrast Strinaham v. Principi, 3 Vet. App. 560 
(1992), with Rogers v. Derwinski, 2 Vet. App. 419 (1992).  
In the former case, there were four AWOL's and one failure to 
obey a lawful order by the appellant, who had a Purple Heart 
Medal and was service connected for PTSD for medical 
treatment purposes.  So this required consideration of the 
38 C.F.R. § 3.12(d)(4) "minor offenses" exception, and the 
Board must discuss the effect of PTSD on the conduct in 
service.  Conversely, in the latter case, there were two 
Article 15's and initiation of a Special Court-Martial for 
possession of heroin with subsequent discharge for the good 
of the service for willful and persistent misconduct.

Additionally, the appellant appears to be under the mistaken 
impression that VA can upgrade his original character of 
discharge he received from the U.S. Marine Corps.  But VA has 
no authority over either the U.S. Marine Corps, the U.S. 
Navy, or the Department of Defense.  He therefore needs to 
file a separate claim by completing and submitting the DD 
Form 149 enclosed with this remand.  If, as here, an 
appellant believes there is legitimate reason to dispute the 
report of the service department concerning the character of 
his discharge, the proper course for him to pursue this 
disagreement is with his particular service department, 
not VA.  See generally, Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994), overruled on other grounds by D'Amico v. West, 209 
F.3d 1322, 1325 (Fed. Cir 2000).  

Note also that, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for other reasons, the RO should take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case again is REMANDED to the RO for the 
following development and consideration:  

1.  The appellant had service in the U.S. 
Marine Corps from December 1979 to 
September 1983.  He was administratively 
discharged, and had no reserve 
obligation.  Obtain his service medical 
and personnel records, including his DD 
Form 214.  

2.  Send the appellant DD Form 149 
(enclosed) and inform him that, if he is 
applying for correction of his military 
record, he must complete that form and 
send it to:  
Board for Correction of Naval 
Records
2 Navy Annex
Washington, DC 20370-5100

3.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

4.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the claim continues to be denied, send 
the appellant a supplemental statement of 
the case and give him time to respond 
before returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



